DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words and uses implicit phrases, “the invention relates” in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the Y-axis" and "the Z-axis" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the X-axis" in line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "by example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demange et al. (US 20160214655) in view of Tichy et al. (US 20200009949), hereinafter Demange and Tichy, respectively.
Regarding claim 1, Demange discloses an interfacing element (Demange, 10 in Fig. 2) of a lock zone (Demange, 13 in Fig. 3 and paragraph 0033) of a door (Demange, tailgate 1 in Fig. 1) of a motor vehicle (Demange, abstract), the interfacing element comprising: 

Regarding claim 2, Demange discloses part of the interfacing element of claim 1.
Regarding claim 3, Demange discloses the support is made of a thermoplastic material (Demange, paragraph 0020) that is more deformable than the plastic material of the lining (lower Young’s modulus means more deformable).
Regarding claim 4, Demange discloses part of the interfacing element of claim 1, wherein the support is made of a thermoplastic material, but fails to disclose the material having properties as follows: a Young's modulus between 500 MPa and 3000MPa, preferably between 800MPa and 2000MPa; and a coefficient of elongation at break greater than 20%, preferably between 20 and 80%, and more preferably greater than 80%.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to determine the optimal range of Young’s modulus and coefficient of elongation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 5, Demange discloses the support is made of a material chosen from unreinforced polypropylene (PP), reinforced polypropylene, unreinforced polyethylene (PE) and reinforced polyethylene (Demange, paragraph 0021-0029).

Regarding claim 7, Demange discloses the support has a boss (Demange, see annotated Fig. 3 below), which form a hollow whose concavity (Demange, concavity shown in Fig. 1) is oriented in the direction of the X-axis with respect to the lining (Demange, see annotated Fig. 3 below, protruding in X-axis).
Demange fails to disclose a plurality of bosses. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to have another boss on the support, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Demange discloses ribs (Demange, 14 in Fig. 3) so as to reinforce resistance of the support in the event of impact.

    PNG
    media_image1.png
    272
    516
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3 from Demange
Regarding claim 9, Demange discloses a sub-assembly of motor vehicle (Demange, subassembly 1 in Fig. 1), comprising a lining (Demange, lining 7 in Fig. 2) of tailgate and an interfacing element of a 
Regarding claim 10, Demange discloses the interfacing element of a door is fastened onto the outer face of the lining via at least one of the technologies selected from gluing, welding, snap-riveting, overmolding, screwing, riveting, clipping and adhesive bonding (Demange, paragraph 0051).
Regarding claim 12, Demange discloses a connecting member (Demange, paragraph 0062, glass fibers) intended in particular to retain pieces of the interfacing element or of the lining that may be formed in the event of an impact (inherent result of using glass fibers).
Regarding claim 13, Demange discloses the connecting member is made of thermoplastic material or glass fibers (Demange, paragraph 0062, glass fibers).
Regarding claim 14, Demange discloses part of the sub-assembly of motor vehicle of claim 13, but fails to disclose the connecting member is a braid.
However, it is known to use glass fiber braids in a door, as admitted by the applicant in Background of the Invention section, paragraph 0009, of the specification. It would be obvious to one of ordinary skill in the art to use the known technique of glass fiber braids to improve the glass fibers of Demange.
Demange fails to disclose the following:
A reinforcing plate of the lock zone onto which a lock is intended to be fastened, and the plate being integrated to the support by overmolding as recited in claim 1.
The reinforcing plate is made of metallic material or of composite material as recited in claim 2.
Dimensions in the direction of the Y-axis and in the direction of the Z-axis of the reinforcing plate as recited in claim 6.
The reinforcing plate, as recited in claim 7.
However, Tichy teaches a reinforcing plate (Tichy, 16e in Fig. 1) of the lock zone (Tichy, paragraph 0050, latch area) onto which a lock is intended to be fastened, and the plate being integrated to the support by overmolding (Tichy, paragraph 0050). The reinforcing plate is made of metallic material (Tichy, paragraph 0050, metal) or of composite material. The reinforcing plate has dimensions smaller than its support (Tichy, support 20 in Fig. 1).
Tichy is considered to be analogous art because it is in the same field of vehicle door components as Demange. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interfacing element as taught by Demange to incorporate the teachings of Tichy and install a reinforcing plate made of metal onto the lock zone 13 in Demange. Doing so would provide reinforcement to the interfacing element and use of metal would provide better strength compared to plastics.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Demange in view of Tichy as applied to claim 9 above, and further in view of Styra (US 6098696).
Regarding claim 11, the combination of Demange in view of Tichy teaches the sub-assembly of motor vehicle according to claim 9, wherein the interfacing element of a door is fastened to the outer face of the lining by screwing (Demange, paragraph 0051), but fails to disclose the use of self-drilling screw.
However, Styra teaches the use of self-drilling screw (Styra, Fig. 7b, and Col. 5 Lines 55-57).
Styra is considered to be analogous art because it is in the same field of vehicle door components as Demange and Tichy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interfacing element as taught by Demange and Tichy to incorporate the teachings of Styra and select self-drilling screws as a suitable fastening method. Doing so would eliminate the need for a pilot hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle door elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612        


                                                                                                                                                                                                /JASON S MORROW/Primary Examiner, Art Unit 3612